ORDER
Appellee’s motion to dismiss is denied with prejudice to its reargument. Appellant’s petition in error, which was lodged within thirty days of the filing of the journal entry of judgment on the jury verdict, is timely. 12 O.S.1991 § 990A. The holding in Jaco Production Company v. Luca, 823 P.2d 364 (Okl.1991), does not apply to the present case, where appellant sought funds from appellee by bringing a special statutory postjudgment garnishment proceeding, which is not a “common-law action.” McCormack v. Oklahoma Publishing Company, 613 P.2d 737, 740 (Okl.1980); Johnson v. Farmers Alliance Mutual Ins. Co., 499 P.2d 1387 (Okl.1972). Appellant’s application for costs is denied.
OPALA, C.J., HODGES, V.C.J., and LAVENDER, SIMMS, HARGRAVE and KAUGER, JJ., concur.